[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 01-1221

                         WENDELL GREENMAN,

                       Plaintiff, Appellant,

                                 v.

                         ATTORNEY GENERAL,

                        Defendant, Appellee.
                        ____________________

No. 01-1295

                         GEORGE E. DONOVAN,

                       Plaintiff, Appellant,

                                 v.

                         ATTORNEY GENERAL,

                        Defendant, Appellee.


        APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]



                               Before

                         Boudin, Chief Judge,
                Torruella and Lynch, Circuit Judges.
     Wendell Greenman on brief pro se.
     George F. Donovan on brief pro se.
     Thomas F. Reilly, Attorney General, and James J. Arguin,
Assistant Attorney General, on brief for appellee.




                     September 27, 2001
             Per    Curiam.      In    these       consolidated        appeals,

appellants, who are state inmates serving life sentences for

second-degree murder, appeal from the dismissal of their

suit for declaratory relief.            Appellants asked the district

court   to     find    their     statutes          of    conviction     to    be

unconstitutional.         Although          this    is    a   habeas    claim,

appellants have not stated that they have exhausted their

state remedies.        Accordingly, we affirm the dismissal of

their   suit,      essentially    for       the    reasons    given     by   the

district judge in her Memorandum of Decision dated January

8, 2001 and by the appellee in his appellate brief.

             Affirmed.   See Loc. R. 27(c).




                                      -3-